           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

JOHNATHAN PINNEY                                            PLAINTIFF

v.                       No. 4:19-cv-138-DPM

CHRIS WARING, Lieutenant,
Fairfield Bay Police Department;
CHAD BROWN, State’s Attorney;
FOSTER, Van Buren County Judiciary;
MARK RODDENBERRY, Sergeant,
Fairfield Bay Police Department;
DALLAS CLARK, Code Enforcement
Officer, Fairfield Bay; LUCAS
EMBERTON, Sheriff, Van Buren County;
and CATHY HERSMAN, Fairfield
Bay Community Club                                     DEFENDANTS

                                ORDER
     Status report, № 60, noted. To the extent Pinney’s report seeks
further relief, № 60, the motion is denied. This case must remain stayed
until Pinney’s state criminal appeal is resolved. Pinney can move to
reopen this case within sixty days of the resolution of the appeal.
     So Ordered.
                                 _________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                   5 February 2020
